Exhibit 10
 
First Amended and Restated Mining Agreement
 
This First Amended and Restated Mining Agreement ("Agreement") is effective as
of the 1st day of November, 2013, by and between U.S. Rare Earth Minerals, Inc.
(formerly U.S. Natural Nutrients & Minerals, Inc. before name change)
(hereinafter referred to as USMN) and M Strata, LLC, a Nevada limited liability
company (hereinafter referred to as Owner) (collectively referred to herein also
as the "Parties") for the purpose of amending and modifying that certain
Agreement between the Parties dated October 26, 2009 ("Agreement") and for
clarification purposes to restate the entire agreement and is made with
reference to the following facts:
 
 
A.
USMN is currently in the business of mining, marketing and selling for human
consumption and for agricultural purposes, Calcium Montmorillonite clay
(Product).

 
 
B.
Owner owns and possesses certain mining claims and rights wherein a high
quality, unique type of Product exists ("Mining Claims").

 
 
C.
USMN has been conducting mining operations on Mining Claims for the extraction
of the Product since October of 2009 pursuant to the Agreement dated October 26,
2009. USMN has selected and designated a particular location on the Mining
Claims to develop its mining operation and has obtained the various approvals
required to conduct such mining operations at that location from the Bureau of
Land Management and all other governmental agencies having jurisdiction over the
conduct of the mining activities.

 
 
D.
As a result of entering into this Agreement, USMN will obtain significant
economic benefits, which are: (i). the previous minimum amount of 40,000 tons
required to be purchased annually will be reduced to only 5,200 tons annually,
resulting in a reduction of $940,000 minimum yearly payment, and (ii) the term
of the Agreement will be extended for an additional five years with an option to
extend the term of the Agreement for an additional five years thereafter.

 
 
E.
In order to induce Owner to enter into this Agreement and to make the economic
changes for the benefit of USMN, USMN has represented to Owner that it can and
will make all of the payments for the purchase of Product as set forth in
paragraph 2 hereinafter set forth and as otherwise required of it pursuant to
the provisions of this Agreement and will provide all of the information
necessary on a timely basis in order for Owner to calculate the amounts due to
Owner in accordance with the provisions of this Agreement. Owner has agreed to
accept and 400,000 shares of 6% Cumulative, Convertible Preferred stock from
USMN in lieu of $606,955 currently due Owner.

 
 
F.
The Parties desire to mutually amend and modify certain of the provisions of
that certain Agreement dated October 26, 2009 and by clarification and for
completeness to restate the entire Agreement



 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto do hereby agree as follows:
 
1. Permission to Mine. Owner hereby grants to USMN permission and consent to
mine the Product from certain of the Mining Claims owned and controlled by Owner
located at or near Panaca, Nevada. USMN has designated previously the location
or locations on the Mining Claims and Owner has agreed to the location and
conduct of the mining operation and Owner will continue to provide access to all
claims owned and controlled by Owner and USMN shall have the right to mine the
Product and remove the Product from the Mining Claims, subject to USMN obtaining
all necessary permits and consents required to lawfully mine the Product on the
Mining Claims at the cost and expense of USMN. USMN shall be required to comply
with all federal, state and local rules, regulations and laws applicable to its
mining operation. Failure to do so shall constitute an Operating Default, as
provided hereinafter. USMN shall be required to provide liability insurance,
workers compensation insurance and automobile coverage and liability insurance
for all operations commenced on said mining claims of Owner and such coverage
shall name Owner as an additional named insured and provide for direct access to
such coverage by Owner. In that regard, USMN shall hold harmless and indemnify
to the fullest extent permitted by law, Owner, and all of the members of Owner,
from all claims, causes of action, lawsuits, losses, damages, injuries of any
kind or nature, arising out of the conduct or activity associated with the
mining of the mining claims of Owner including all legal fees and costs incurred
by Owner in connection with any such claim or claims. Owner shall be entitled to
hire legal counsel of its choice to defend it from any and all of the aforesaid
claims, causes of action, losses, lawsuits, or otherwise at the cost and expense
of USMN. Such indemnity shall include any claims, causes of action, lawsuits,
losses, damages, or injuries, of any kind or nature, made or asserted, by any
employee or agent of USMN.
 
In the event that USMN desires to establish additional or alternative mining
operations on other parts of Owner's claims, USMN shall notify Owner of the
location it desires to conduct additional or alternative mining operations and
Owner shall confirm such location is located on the mining claims owned by Owner
and shall consent to such additional or alternative mining operations subject to
and conditioned upon USMN obtaining all approvals necessary from the Bureau of
Land Management and all other federal, state and local governmental agencies
having jurisdiction over such mining operation prior to commencing any such
alternative or additional mining operations.
 
2. Exclusive Right to Mine and Purchase Product. Owner hereby grants to USMN the
exclusive right to mine and purchase Product from Owner. Owner agrees it will
not sell Product or permit any other person or entity to purchase Product or
mine on the claims controlled by Owner other than USMN subject to and
conditioned upon USMN paying to Owner an amount which shall be the greater of:
(i). the minimum amount annually of $140,400 ("Minimum Amount") payable $2,700
each week commencing on the first Monday after the date that this Agreement is
executed by the Parties hereto and continuing on each consecutive Monday
thereafter until this Agreement is otherwise modified or cancelled. USMN hereby
covenants and agrees that it will not purchase Product from any other source or
seller except Product mined from the Mining Claims. In the event that USMN
purchases Product from any third parties then will constitute an event of
default and Owner shall have the right and power to immediately terminate and
cancel this Agreement and all rights granted to USMN granted hereunder. Such
Minimum Amount shall be subject to adjustment to changes in the CPI as provided
pursuant to the provisions of Paragraph 4 of this Agreement. The first
adjustment year shall be November, 2014 using the calculations set forth in said
Paragraph 4 hereinafter; or (ii). an amount calculated weekly by multiplying the
number of tons of Product actually mined and sold by USMN each week (commencing
as provided herein) by $27 per ton (the "Actual Amount"). The amount of $27 per
ton shall be referred to from time to time hereinafter as the "Base Amount". The
Actual Amount shall be calculated and paid weekly commencing the first Monday
after the date that this Agreement is executed by the Parties hereto and
continuing on each consecutive Monday thereafter until this Agreement is
otherwise modified or cancelled. For example if the weekly mining and sales for
a particular week is 2,800 tons then the Actual Amount shall be calculated by
multiplying 2,800 times $27 per ton which equals $75,600. Since the Actual
Amount is greater than the Minimum Amount then USMN would pay to owner the sum
of $75,600 in lieu of the Minimum Amount. The price per ton of $27 which is the
Base Amount shall be used to calculate the Actual Amount shall be subject to
adjustment to changes in the CPI as provided pursuant to the provisions of
Paragraph 4 of this agreement. The first adjustment year shall be November 1,
2014 using the calculations set forth in said paragraph 4 hereinafter and
annually thereafter on the first day of November during the term or any
extensions of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Default. The failure of USMN to make the weekly payments of the greater of
the Minimum Amount or the Actual Amount required pursuant to paragraph 2 herein,
shall be referred to hereinafter as a "Payment Default". The failure of USMN to
comply with any of its other obligations pursuant to the terms of this Agreement
shall be referred to hereinafter as an "Operating Default". In the event of a
Payment Default, Owner shall provide written notice to USMN by either Federal
Express or U.S. Mail of such Payment Default and USMN shall have three (3) days
from the receipt of such written notice to cure the default. A Payment Default
can only be cured by the payment of all sums due and owing as set forth in the
default notice. In the event that USMN fails to cure said Payment Default, then
all sums due and owing shall bear interest at the greater of 15% per annum or
the maximum amount of interest permitted by the State of Nevada on commercial
loans and not consumer loans not to exceed 20% per annum. In the event of an
Operating Default, Owner shall provide written notice to USMN by either Federal
Express or U.S. Mail of the particulars of such Operating Default and USMN shall
have a reasonable amount of time to cure the Operating Default based on the
particular circumstances of the actions required to be taken to cure such
default, but in any event no longer than 30 days from the date of receipt of
such default notice. Fraud by USMN by reason of failure to report accurately the
amount of Product sold or shipped from the Mining Claims may not be cured and is
grounds for the immediate termination of this Agreement as more particularly
provided in paragraph 5 herein. In the event that USMN fails to cure an
Operating Default, Owner may cure and bill the amount advanced by Owner to cure
said Operating Default and such advance shall bear interest until paid at the
greater 15% per annum or the maximum amount of interest permitted by the State
of Nevada on commercial loans, and not consumer loans, not to exceed 20% per
annum.
 
 
3

--------------------------------------------------------------------------------

 
 
Owner shall have the right to terminate and cancel this agreement and all of the
rights of USMN hereunder if USMN fails to cure any Payment Default or Operating
Default within the cure periods set forth herein.
 
4. Payment for ProductDuring the term of the Agreement or any extensions of the
term of this Agreement, USMN shall pay to Owner, at an address provided by
Owner, weekly, either the Minimum Payment or the Actual Payment, as the case may
be. USMN shall provide to Owner copies of all invoices, statements and sales
receipts and shipping manifests generated by USMN in connection with all sales
of Product by USMN to any person or entity and for any reason or purpose
including Product used for promotional purposes by USMN. The records of such
sales and deliveries, as aforesaid, shall be faxed daily to Owner to afford
Owner the ability to calculate the Actual Amount to determine which amount is to
be paid by USMN and to provide an invoice for same.
 
5. Price of Product. USMN shall pay to Owner the sum of twenty-seven dollars
($27) per ton (Base Price) for each ton sold or removed from the Mining Claims,
whether or not such Product is sold or given away as complementary to customers
of USMN. For example: if USMN sold or removed 5500 tons of Product in any week
then USMN would be required to pay Owner, as set forth herein, 5500 x Base Price
of $27 per ton = $148,500. The $148,500 would be greater than the Minimum
Payment and would constitute the Actual Payment and would then be paid to Owner.
The Base Price of $27 per ton for the Product shall be adjusted by a Cost of
Living Adjustment (CPI) which shall be calculated as follows: the Base Price as
set forth in this paragraph shall be increased if the Consumer Price Index U.S.
City Average All Urban Consumers (Index) as published by the United States
Department of Labor Statistics for the Los Angeles/Riverside/Orange County,
increases over the base period index. The base period Index shall be compared
with the Index for the same calendar month for each subsequent year (comparison
month). If the Index for any comparison month is higher than the base period
Index, then the minimum Base Price for the next year shall be increased by the
identical percentage commencing with the next consecutive commencement month. In
no event shall the minimum Base Price be less than $27 in the first year or less
than any subsequent Base Price adjusted as provided here. It is agreed by the
Parties hereto that October 31, 2013 shall be the Base Period Index. By way of
illustration only, if the Base Period Index which is October 31, 2013 is (for
purposes of this illustration) 100 and is compared to the Index for October 31,
2014 which for illustration purposes only is 103.6), then since the Index for
October 31, 2014 is 3.6% higher than the Base Period Index of October 31, 2013,
the Base Price for the period commencing November 1, 2014 through October 31,
2015, shall be increased by 3.6% ($27 times 1.036% equals the new Base Price of
$27.97; likewise the Index for October 31, 2015 shall be compared with the Index
for October 31, 2016 and if the Index increased to 106.5 then the new Base Price
would be increased by the difference between the October 31, 2015 Base Price of
103.6 and 106.5 which is 2.9%. So the New Base Price would be $27.97 times 1.029
equals $28.78 and said calculation shall be made annually thereafter for each
succeeding year during the term hereof or any extensions.
 
 
4

--------------------------------------------------------------------------------

 
 
Should the Bureau discontinue the publication of the above Index, or publish
same or less frequently, or alter same in some other manner then Owner shall
adopt a substitute index or substitute procedure which reasonably reflects and
monitors consumer prices.
 
6. Term.This Agreement shall be for an initial term of five years. Subject to
USMN not being in default at the time of any extension, the initial term of this
Agreement may be automatically extended for three consecutive five year terms.
All extensions after the initial term hereof shall be in writing and shall be
addressed to Owner at its business address and any such extension must be made
prior to 180 days prior to the expiration of the initial term hereof or any
extension term. In addition to the right of Owner to terminate this agreement in
the event of a Payment Default or an Operating Default as provided in paragraph
3 herein, this agreement may be terminated by Owner in the event of any act of
fraud, gross negligence or willful misconduct by USMN resulting in damages to
Owner in an amount of $25,000 or more. Fraud shall be defined as USMN
intentionally failing to report accurately the amount of sales or shipping
information in order for Owner to accurately calculate all amounts to be paid to
Owner by USMN by the terms of this agreement.
 
7. Assignment of Agreement and Rights Therein. This Agreement, and the rights
and obligations hereunder, shall not be sold, transferred or assigned without
the Owner's prior written consent which consent shall not be unreasonably
withheld.
 
8. Notices. Except as otherwise expressly provided herein or by law, any notice
or consent or request required or permitted by this Agreement shall be in
writing and shall be deemed properly given, served or delivered when it is
mailed by U.S. mail addressed to either party or any party at the addressed last
provided by such party to be served or as provided by written notice hereafter
return receipt requested or by Federal Express.
 
9. Entire Agreement. This Agreement constitutes the entire Agreement between the
parties, supersedes all prior negotiations covering its subject matter which
preceded or accompanied its execution. Any promises, representations, statements
inducements, terms, or conditions, made to either party by the other party prior
to the execution of this Agreement are of no force or effect unless expressly
set forth herein.
 
10. Attorneys Fees. In the event either party shall bring any action against the
other party to enforce any provision of this Agreement, then the prevailing
party shall be awarded all costs and attorneys fees in connection with such
action.
 
11. Indemnification. USMN shall indemnify and hold harmless Owner, and each of
its members, from any and all claims, causes of action, losses, lawsuits, and
damages arising out of or in any way related to the operation of its business
activities and mining on the Mining Claims of Owner including without limitation
any and all legal fees and costs incurred by Owner in connection with any claim,
loss, damages, lawsuits or the like. Owner shall have the right to employ
attorneys as determined by Owner to represent Owner's interests at the sole cost
and expense of USMN.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Jurisdiction. This Agreement shall be deemed to have been entered into in
the State of Nevada. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in Las Vegas, Nevada, and each of the parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts in the State of Nevada) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Each party hereto
(including its affiliates, agents, officers, directors and employees) hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. The internal laws of the
State of Nevada shall be applied to all matters.
 
13. Covenant of Non-Competition.As a material part of the consideration of Owner
entering into this contract, USMN covenants and agrees that in the event it, or
any of its employees, locates any other areas containing Calcium Montmorillonite
they shall immediately advise Owner of such existence and the exact location of
same so that Owner shall be able to claim same for Owner and not for the benefit
of USMN. USMN acknowledges and agrees that all locations of Calcium
Montmorillonite shall belong to Owner and not to USMN and USMN shall immediately
notify Owner of the existence of the Calcium Montmorillonite so that Owner may
file a mining claim to same. In the event that USMN or any of its employees
records a mining claim for Calcium Montmorillonite in contravention of this
Agreement, then such mining claim shall be for the benefit of Owner and the
failure of USMN or any of its employees to disclose that they have filed a
mining claim on behalf of themselves or for the benefit of others or has
provided such information to others so as to enable them to claim such Calcium
Montmorillonite as a separate mining claim shall be deemed an act of fraud
pursuant to this Agreement and USMN shall be liable to Owner and their heirs,
successors and assigns for all damages caused thereby including punitive damages
and the termination of this Agreement for fraud as provided herein.
Notwithstanding the foregoing, USMN or its employees covenants and agrees that
they will not obtain for themselves or any other person or entity any mining
claim for Montmorillonite within a 500 mile radius of Panaca, Nevada for a
period of five (5) years from the expiration (including all extensions) or
sooner termination of this Agreement. The Agreements set forth in this paragraph
12 other than the covenant regarding mining claims set forth in the prior
sentence shall remain in full force and effect for a period of five (5) years
after the expiration or sooner termination of this Agreement.


 
6

--------------------------------------------------------------------------------

 
 
14. Representation of Authority. Both Owner and USMN warrant and represent that
the persons signing on their respective behalves below have the requisite power
and authority to sign on behalf of the respective entity and bind each
accordingly.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on December
9, 2013.
 
              "USMN"
    "Owner"
US Rare Earth Minerals, Inc.
M Strata, LLC
 
By
/s/ Michael Tague
 
By
[img01.jpg]  
Michael Tague,
Chief Financial Officer
 
 
Manager

 
7


--------------------------------------------------------------------------------